Citation Nr: 1400101	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1970.  He is in receipt of several medals, to include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran was afforded a Decision Review Officer (DRO) at his local RO in January 2009.  A written transcript of this hearing was prepared and associated with the evidence of record.  

This case was previously before the Board in October 2010 at which time it was remanded for more development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.  This evaluation meets the schedular requirements for assignment of a total disability rating based on individual unemployability.

2. The Veteran's service-connected PTSD had been shown to be of such severity as to preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for assignment of a TDIU are met. 38 C.F.R. §§ 3.340 and 4.16(a) and (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's assertion that he is unable to work due to his service-connected PTSD.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is service connected for PTSD, rated 70 percent disabling.  Having one service-connected disability rated at more than 60 percent disabling, the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

The Veteran submitted a claim for a TDIU in March 2008, indicating that he last worked in February 2004.  In connection with his claim he was afforded a VA psychiatric examination in February 2009.  At the February 2009 VA examination, the examining physician stated that he did not see that the Veteran's PTSD led to unemployability, but he also stated that he expected the Veteran's executive functioning skills would lead to that designation.  In this regard, the February 2009 examiner stated that the Veteran's executive functioning generally leads him to worry about the Veteran's management of activities of daily living, to include his financial matters.  It is not clear how the VA examiner determined that the Veteran's executive functioning skills, but not his overall PTSD disability, would lead to unemployability.  Indeed, there is no discussion as to whether the Veteran's executive functioning skills are related to or symptoms of his PTSD disability; nor is there any discussion as to any affect the Veteran's PTSD symptoms have on his ability to work.  In this regard, the Board notes that, while the Veteran's PTSD may not result in complete unemployability, it is likely that his PTSD symptoms, namely his memory loss, mood disturbances, and impaired thought content, would have some affect on his ability to obtain and maintain gainful employment.

In October 2010 the Board remanded the claim so that an addendum opinion could be provided by the VA examiner that examined the Veteran in February 2009.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  

In January 2011, the Veteran was afforded a new VA psychiatric examination by an examiner other than the February 2009 VA examiner.  Notably, the January 2011 VA examiner did not have access to the claims file.  Upon examination, the examiner continued a diagnosis of PTSD.  The examiner noted that the Veteran's PTSD resulted in serious impairment with work.  It was noted that the Veteran was unemployed.  He reported a history of "30 different jobs during lifetime," mostly "quits and walks away."  The examiner wrote that the Veteran had a chronic form of psychiatric illness.  The course of the illness was "most probably inexorably downward with episodes becoming most severe and recovery less full."  Significantly, the January 2011 VA examiner wrote that the educational, employment, financial, psychological, social, and relationship consequences of continuing illness will be severe.  It was noted that the Veteran's treatment had been poor and the Veteran's capacity to self monitor and seek treatment promptly when necessary was poor.  The examiner wrote that another source of monitoring and support was necessary.  The response to treatment from previous episodes and current episodes of treatment was poor.  Symptoms were expected to remain severe and impairment prominent.  Gainful employment was, reportedly, not a realistic goal at the time of the examination with the Veteran's negative cognitive in his life.  His quality of life was expected to decline and to be poor.  

In May 2011, an addendum was prepared by the January 2011 VA examiner.  The examiner concluded that the "Veteran's PTSD in and by itself DOES NOT render him unemployable."  The examiner explained that while the Veteran's negative attitudes and perceptions of himself and others interfered with his current recovery, with sustained adherence and concordance to psychosocial rehabilitation, life skills groups, behavioral modifications, supportive and cognitive therapy and sobriety from alcohol, his outcome could potentially improve.  

Having reviewed the above opinion, the Board finds that a new examination is necessary at this point in time.  Initially, the Board notes that the May 2011 addendum opinion contradicts itself.  According to the examiner, there were current symptoms that interfered with the Veteran's recovery.  In fact, the examiner found his impairment to be representative of a GAF score of 30, which is representative of an inability to function in almost all areas.  The examiner then asserted that with follow-up treatment, the Veteran's condition could improve.  In the same document, however, the examiner stated that the Veteran relied mostly on medication management and he lacked motivation to explore other biopsychosocial treatment options, including sustained adherence and concordance to psychosocial rehabilitation, life skills groups, behavioral modifications, supportive and cognitive therapy and sobriety from alcohol.  

To summarize, the examiner essentially opined that with proper treatment and behavioral modification, the Veteran's PTSD (which was noted to be chronic and severe) could "potentially improve."  However, in the same document, the examiner indicated that the Veteran's symptomatology presently prevented him from seeking any such treatment or behavioral modification.  As such, it is unclear how the Veteran could be expected to undertake any such actions to improve his situation.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds these facts provide a plausible basis to conclude that the Veteran is unable to secure substantially gainful employment as a result of his service-connected PTSD.  While there is both positive and negative evidence with regard to this issue, the Board has applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

A TDIU is granted.



____________________________________________
APRIL MADDOX
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


